Citation Nr: 1211724	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-24 652	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, claimed as secondary to radiation exposure.

2.  Entitlement to service connection for prostate cancer, claimed as secondary to radiation exposure.

3.  Entitlement to service connection for kidney failure, claimed as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954, to include combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO decision.  In June 2007 and again in February 2009, the Board remanded the appeal for further evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that colon cancer, prostate cancer, and kidney failure were caused by exposure to ionizing radiation and/or unspecified chemicals during a period of three weeks in June 1953 when he was attending the Chemical, Biological, and Radiation Specialists School in Eta Jima, Japan.  He specifically contends that he was trained in decontamination with radiation-affected materials from the atomic bomb blast in Hiroshima, with no protective gear.  Available service personnel records document that he was assigned to this school from June 7, 1953 to June 26, 1953; immediately prior to his service in Korea.  

Upon review, the Board finds that no information regarding chemical exposure is available, and no potential routes of inquiry remain in terms of verifying chemical exposure with the precision necessary to obtain an informed medical opinion as to whether the Veteran's current diseases may be related to such exposure.  However, radiation exposure and the effects of such exposure are the subject of multiple laws and regulations pertinent to this case.  In particular, prostate cancer and colon cancer are presumed under law to have been caused by such exposure if the Veteran was exposed to ionizing radiation and if such cancer was initially manifest five years or more after exposure.  38 C.F.R. § 3.311(b).  In this case, the Veteran's cancer was initially manifest more than five years after his claimed exposure.  The question is whether the level of ionizing radiation to which he was exposed during three weeks in 1953 was sufficient to have caused his cancer.  Regulation provides that in such cases, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311.  To assist the scientific experts who prepare such dose estimates, VA is required to obtain as much evidence which is specific to the Veteran as possible, including records such as the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(2)(iii).  

Unfortunately, many of the Veteran's service personnel and medical treatment records are unavailable as they were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  However, the Court has held that in cases such as this where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

It was in the attempt to verify any chemical or radiation exposure that the Board remanded this matter twice.  After engaging in exhaustive efforts to obtain records reflecting such exposure, including contacting the United States Army Dosimetry Center, the current Army Chemical, Biological, Radiological, and Nuclear School, the Army Center for Military History, the Army Office of Medical History, and the National Archives and Records Administration, for further information regarding the Veteran's period of service in Japan.  None of these sources had any records pertaining to the Veteran.  

However, the Army Center for Military History suggested that the VA contact the Nuclear and Radiation Studies Board (formerly the Board on Radiation Effects Research) at the National Academy of Sciences to obtain general information on the radiation levels at Eta Jima in 1953.  The RO sent a letter to this Board in May 2011; however no response was received.  Governing regulation provides that the VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain these records would be futile, such as if the agency advises that the records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  In this case, absent any response from the Nuclear and Radiation Studies Board, no such conclusion can be drawn.  The Board therefore holds that further attempts to obtain information about radiation levels at Eta Jima in 1953 are therefore necessary.  In this second attempt, it should be stressed, as well; that we are seeking general scientific information, rather than anything particularly relating to the Veteran.  

Reference to maps of Japan establishes that the island of Eta Jima is approximately seven miles from the Hiroshima nuclear bomb epicenter.  We know that the Veteran was in this location for a period of three weeks approximately eight years after the bomb was dropped.  Therefore, despite the absence of the usual Veteran-specific documentation regarding exposure to ionizing radiation, the Board finds that sufficient information should be available to allow the scientific experts to calculate a reasonably-accurate dose estimate as to the Veteran's nuclear radiation exposure during this time period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should again contact the Nuclear and Radiation Studies Board at the National Academy of Sciences to obtain general information on the radiation levels at Eta Jima in 1953.  The RO should follow-up until the Board provides the requested information or informs that such information does not exist or that further efforts to obtain it would be futile.  All contacts should be documented for the file. 

2.  After accomplishing the above request, the RO should forward copies of all relevant information in the Veteran's claims file, to include the response received from the Nuclear and Radiations Studies Board, to the VA Under Secretary for Health for preparation of a dose estimate to the extent feasible, based upon available methodologies.  In preparing the estimate, the Under Secretary should assume the Veteran's exposure to radiation present at Eta Jima over the course of three weeks in June 1953, and also take into account the Veteran's statement that he was personally involved in decontaminating tainted materials for purposes of training.  The Under Secretary is requested to provide a complete explanation and rationale for the calculations used and the resulting estimate in language which is understandable to a layperson.  

3.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary or procedural development which may become apparent at this time should be accomplished, such as a referral to the VA Under Secretary for Benefits and/or a referral to the VA Under Secretary for Health for an advisory medical opinion.  The RO should then readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

